Exhibit 10.1

  

 

SECOND AMENDED CONSENT AND LIMITED WAIVER TO BOARD

REPRESENTATION AND STANDSTILL AGREEMENT

 

 

This Second Amended Consent and Limited Waiver to the Board Representation and
Standstill Agreement is delivered by CCUR Holdings, Inc. (formerly Concurrent
Computer Corporation), a Delaware corporation (the “Company”), on April 25, 2018
to JDS1, LLC, a Delaware limited liability company (the “Investor”) and Julian
D. Singer, in his individual capacity (the “Investor Affiliate,” and together
with the Investor, the Investor Affiliate, and the Affiliates and Associates of
each of the foregoing, the “Investor Group”). Capitalized terms used but not
defined herein shall have the meanings set forth in the Board Representation and
Standstill Agreement dated as of August 29, 2016 by and among the Company, the
Investor, the Investor Affiliate, and Wayne Barr in his individual capacity (the
“Standstill Agreement”).

  

The Company acknowledges receipt of a request from the Investor and the Investor
Affiliate to permit the Investor Group to acquire additional shares of Common
Stock of the Company in an amount that may result in the Investor Group’s
beneficial ownership of up to 35.0% of the outstanding shares of Common Stock of
the Company. The Company hereby consents to the Investor Group’s acquisition of
such additional shares of Common Stock and agrees that, in the performance of
its obligations under Section 4.2(a) of the Standstill Agreement, the Company
shall not deem the Investor, Investor Affiliate, or any of their respective
Affiliates or Associates to have effected a “Prohibited Transfer” as defined in
the Company’s Restated Certificate of Incorporation, so long as (i) the
Investor, the Investor Affiliate, and any of their respective Affiliates or
Associates collectively beneficially own no more than 35.0% of the outstanding
shares of Common Stock of the Company less the remaining shares of Common Stock
that the Company is authorized to purchase under its stock repurchase program as
announced on March 5, 2018, pursuant to which the Company is authorized to
repurchase up to one million of its outstanding shares of Common Stock and (ii)
any acquisition of Common Stock by the Investor, the Investor Affiliate, or any
of their respective Affiliates or Associates would not reasonably be expected to
actually limit the Company’s ability to utilize the NOLs.

 

This Second Amended Limited Waiver and Consent shall be subject to the
provisions of Section 4.2(b) of the Standstill Agreement and except as expressly
set forth herein, the Company reserves all rights set forth in the Standstill
Agreement.

 

 

 

[Signature Page Follows] 

 

 



 

 

 

CCUR Holdings, Inc.

 

 

By: /s/ Wayne Barr, Jr.

Name: Wayne Barr, Jr.

Title: Executive Chairman, CEO & President 







 

ACKNOWLEDGED BY:

 

JDS1, LLC

 

 

By: /s/ Julian Singer

Name: Julian Singer

Title: Manager

 

JULIAN D. SINGER

 

 



/s/ Julian Singer

 



 

 

[Signature Page to Second Amended Limited Consent and Waiver] 

 

